PAGE, J.
This is an action to recover the value of certain goods shipped by defendant express company. The plaintiff offered in evidence the receipt, which limited the liability of the defendant to $50 in case of loss or damage. It has been repeatedly held that such a receipt constitutes, in the absence of fraud or concealment, the contract between the parties, and limits plaintiff’s recovery. Knapp v. Wells Fargo Co., 134 App. Div. 712, 119 N. Y. Supp. 117; Noonan v. Wells Fargo Co., 68 Misc. Rep. 322, 123 N. Y. Supp. 903; Greenwald v. Barrett, 199 N. Y. 170, 92 N. E. 218, 35 L. R. A. (N. S.) 971, and cases cited. The case at bar is not distinguishable from these cases.
The judgment, therefore, will be reduced to $50 damages, with interest from August 22, 1911, making the judgment $52.25, with appropriate costs in the court below, and, as modified, affirmed, without costs to either party. All concur.